        Case
        Case 2:20-cv-00200-CB
             2:19-cv-00241-ABJ Document
                                Document32-2 Filed 03/03/20
                                         30 Filed  03/30/20 Page
                                                            Page 11 of
                                                                    of 11
                                                                       11

                                                                                               FILED




                             United States District Court
                                 For The District of Wyoming                              11:40 am, 3/3/20
                                                                                     U.S. Magistrate Judge


  MIKE SNOW, individual and for others
  similarly situated,

                    Plaintiff,

             vs.                                            Civil No. 19-CV-241-J

  SILVER CREEK MIDSTREAM
  HOLDINGS, LLC and SILVER CREEK
  MIDSTREAM SERVICES, LLC,

                   Defendants,


  APPLIED CONSULTANTS, INC,

             Intervenor Defendant.


        ORDER GRANTING APPLIED CONSULTANTS, INC’S MOTION TO
                        INTERVENE [DOC. 18]


       This matter is before the Court on Movant Applied Consultants, Inc’s Motion to

Intervene [Doc. 18]. The Court, having carefully considered the Motion, Response, Reply,

and being otherwise fully advised, FINDS:

       Movant has sufficiently satisfied each of the four elements necessary for intervention

as of right under Rule 24(a)(2) of the Federal Rules of Civil Procedure. Further, even if

intervention as of right were not appropriate in this situation, all factors and considerations

support Movant’s request for permissive intervention and the Court would exercise its

discretion and grant Applied permissive intervention under Rule 24(b).
        Case
        Case 2:20-cv-00200-CB
             2:19-cv-00241-ABJ Document
                                Document32-2 Filed 03/03/20
                                         30 Filed  03/30/20 Page
                                                            Page 22 of
                                                                    of 11
                                                                       11




                                         BACKGROUND

       This case is originally before the Court on Plaintiff’s Complaint [Doc. 1] alleging

Defendant Silver Creek Midstream Holdings, LLC and Silver Creek Midstream Services, LLC

(“Silver Creek”) violated the Fair Labor Standards Act (“FLSA”) by failing to pay overtime

as required by law. In the instant Motion, Applied Consultants, Inc (“Applied”) seeks to

intervene in this matter as of right and permissively.        Applied’s proposed intervention

surrounds its alleged employment of Plaintiff. Specifically, Applied claims to have a contract

with Silver Creek to render inspection services. Under the Master Services Agreement, Silver

Creek is to submit a work order and Applied then renders the services with its own employees.

Applied asserts that Silver Creek pays Applied a stipulated rate, and that in turn, Applied pays

its employees in a manner it sees fit.

       Applied seeks to intervene as a matter of right claiming the proposed intervention is

timely, that Applied has an interest in Plaintiff’s FLSA claim arising from or relating to Snow’s

employment, and claiming that Silver Creek does not adequately represent its interests. In the

alternative, Applied seeks permissive intervention claiming it shares common question of law

and fact with the underlying action.

                                         RELEVANT LAW

       Rule 24(a) of the Federal Rules of Civil Procedure sets forth the criteria for

intervention as a matter of right. The rule permits intervention as a matter of right

on a timely motion to anyone who “claims an interest relating to the property or

transaction that is the subject of the action, and is so situated that disposing of the

action may as a practical matter impair or impede the movant’s ability to protect its

interest, unless existing parties adequately represent that interest.” F ED . R. C IV . P.
                                                   2
        Case
        Case 2:20-cv-00200-CB
             2:19-cv-00241-ABJ Document
                                Document32-2 Filed 03/03/20
                                         30 Filed  03/30/20 Page
                                                            Page 33 of
                                                                    of 11
                                                                       11




24(a)(2). Thus, a movant may intervene as a matter of right if: (l) the motion is

timely; (2) they share an interest relating to the property or transaction which is the

subject of the action; (3) that interest may be impaired or impeded; and (4) the interest

is not adequately represented by existing parties. Elliott Indus. Ltd. P’ship v. BP Am.

Prod. Co., 407 F.3d 1091, 1103 (10th Cir. 2005); Okla. ex rel. Edmondson v. Tyson

Foods, Inc., 619 F.3d 1223, 1231 (10th Cir. 2010).

       Federal Rule of Civil Procedure 24(b) governs permissive intervention and

states a party may, on timely motion, intervene when it “has a claim or defense that

shares with the main action a common question of law or fact.” F ED . R. C IV . P.

24(b)(1)(B). The court must also consider “whether the intervention will unduly delay

or prejudice the adjudication of the original parties’ rights.” F ED . R. C IV . P. 24(b).

Whether to grant permissive intervention lies within the discretion of the district

court. City of Stilwell v. Ozarks Rural Elec. Coop., 79 F.3d 1038, 1043 (10th Cir.

1996). In considering whether to grant intervention under Rule 24, the Tenth Circuit

follows “a somewhat liberal line”. Utah Ass’n of Ctys. v. Clinton, 255 F.3d 1246,

1249 (10th Cir. 2001).

                                    RULING OF THE COURT

       Applied seeks leave to intervene as a defendant in this action pursuant to Rule 24 of the

Federal Rules of Civil Procedure both as a matter of right and permissively. Applied seeks to

intervene as a matter of right claiming the proposed intervention is timely, that it has an interest

in Plaintiff’s FLSA claim arising from or relating to Snow’s employment, and claiming that

none of the existing parties adequately represent its interests. In the alternative, Applied seeks



                                                     3
         Case
         Case 2:20-cv-00200-CB
              2:19-cv-00241-ABJ Document
                                 Document32-2 Filed 03/03/20
                                          30 Filed  03/30/20 Page
                                                             Page 44 of
                                                                     of 11
                                                                        11




permissive intervention claiming it shares a common question of law and fact with the

underlying action.

Intervention as of Right

        A movant may intervene as a matter of right upon the filing of a timely motion, where

the movant has an interest relating to the property or transaction that is the subject of the action,

where the movant’s interest may be impaired or impeded, and where the movant is not

adequately represented by existing parties. FED. R. CIV. P. 24(a)(2). The Tenth Circuit has

developed a somewhat more liberal stance in allowing intervention. See Clinton, 255 F.3d at

1249.

Timeliness

        The first element, timeliness, is present here. “The timeliness of a motion to intervene

is determined ‘in light of all of the circumstances.’” Tyson Foods, Inc., 619 F.3d at 1232.

While Plaintiff’s Complaint [Doc. 1] was filed on November 21, 2019, this case is in its infancy

and the instant Motion was brought without undue delay. Rather than file an answer,

Defendants filed a Motion to Compel Arbitration [Doc. 14] on December 27, 2019, and

Movant filed the instant motion to intervene a short time later on January 13, 2020. There has

not been any scheduling conference or trial schedule established and there is nothing to

indicate that the timing of the Motion would cause prejudice to any party. Further, while

Plaintiff opposes the request to intervene, he does not question the timing of the Motion.

Interest that could be adversely impaired

        The following factors, requiring a movant to share an interest relating to the

property or transaction which is the subject of the action and that interest may be

impaired or impeded, are intertwined and will be addressed together. Intervention as of right
                                                     4
        Case
        Case 2:20-cv-00200-CB
             2:19-cv-00241-ABJ Document
                                Document32-2 Filed 03/03/20
                                         30 Filed  03/30/20 Page
                                                            Page 55 of
                                                                    of 11
                                                                       11




is a highly fact-specific inquiry that lacks a mechanical rule. San Juan Cnty., Utah v. United

States, 503 F.3d 1163, 1199 (10th Cir. 2007). While the movant must have an interest that

could be adversely affected, “practical judgment must be applied in determining whether the

strength of the interest and the potential risk of injury to that interest justify intervention.” Id.

Finding a protectable interest is not the end of the inquiry, as it must also be shown that the

interest could be impaired or impeded. See Barnes v. Sec. Life of Denver Ins. Co., 945 F.3d

1112, 1123 (10th Cir. 2019) (“To satisfy [the impairment] element of the intervention test, a

would-be intervenor must show only that impairment of its substantial legal interest is possible

if intervention is denied. This burden is minimal.”) (internal quotations and citations omitted).

       Plaintiff claims the undisputed issue in the action is Silver Creek’s alleged obligation,

and failure, to pay Plaintiff and the proposed class members overtime under the FLSA.

Plaintiff argues no decision in this action will hold liable or bind Applied under the FLSA,

because Plaintiff need only show he was an employee of Silver Creek and Applied and Silver

Creek’s status as joint employers has no bearing on this case. Plaintiff goes on to argue

Applied is not a necessary party to this action given that Plaintiff may recover all damages

from Silver Creek alone. Plaintiff also asserts that Applied’s potential indemnity obligations

to Silver Creek are insufficient to allow for intervention, and resolution of the claims in this

action will not impair or impede Applied’s potential indemnity obligations.

       The Court is not persuaded by Plaintiff’s arguments and finds Applied has an interest

relating to the underlying action and that interest may be impaired or impeded if not allowed

to intervene. While Plaintiff’s Complaint and underlying claims never specifically assert or

allege Applied is a joint employer with Silver Creek, the underlying facts and circumstances

surrounding Plaintiff’s claims leave little, if any, room to dispute that Applied could potentially
                                                     5
        Case
        Case 2:20-cv-00200-CB
             2:19-cv-00241-ABJ Document
                                Document32-2 Filed 03/03/20
                                         30 Filed  03/30/20 Page
                                                            Page 66 of
                                                                    of 11
                                                                       11




be found to be a joint employer with Silver Creek. The regulatory body responsible for

enforcing FLSA regulations, the Department of Labor, “has enacted regulations outlining

when multiple parties may be jointly liable under the FLSA due to the existence of a joint-

employer relationship. Harris v. Universal Contracting, LLC, No. 2:13-CV-00253 DS, 2014

WL 2639363, at *5 (D. Utah June 12, 2014) (citing 29 C.F.R. § 791.2). “According to these

regulations, if one employer is acting in the interest of another, or if one employer is controlled

by another, a joint-employer relationship exists, and ‘all joint employers are responsible, both

individually and jointly, for compliance with all of the applicable provisions of the act.’” Id.

(quoting 29 C.F.R. § 791.2). The Court finds that in this case this is sufficient to establish a

protectable interest that could potentially be impeded by the disposition of the actions. While

Plaintiff is seeking to recover solely from Silver Creek in the underlying action, there is the

potential for Applied to be construed as jointly and severally liable as a joint employer under

the FLSA given the facts of Plaintiff’s employment. Specifically, Applied hired Plaintiff, paid

Plaintiff, determined Plaintiff’s duties and where and for what companies he would be

working, and made the determination Plaintiff was overtime exempt under the FLSA. The

Court finds the potential for Silver Creek to claim Applied is Plaintiff’s sole employer, or even

a joint employer, establishes a protectable interest. Applied’s interest could also be impaired

if Applied is denied permission to intervene in this case. Without Applied in the case, Silver

Creek could argue and assert that Applied is the sole employer, or joint employer, subjecting

Applied to potential liability without the ability to defend itself.

       Further, there is no dispute the Master Service Agreement between Applied and Silver

Creek contains an indemnity clause wherein Applied shall defend, indemnify, and hold

harmless Silver Creek against any and all claims arising out of or related to the work or services
                                                     6
        Case
        Case 2:20-cv-00200-CB
             2:19-cv-00241-ABJ Document
                                Document32-2 Filed 03/03/20
                                         30 Filed  03/30/20 Page
                                                            Page 77 of
                                                                    of 11
                                                                       11




performed by Applied or its employees. Master Service Agreement, Jan. 13, 2020, ECF No.

18-2, at ¶ 7(a). Silver Creek has already made a demand that Applied indemnify it for any

recovery awarded in Plaintiff’s suit. As a result, Applied has a direct financial interest in the

outcome of the underlying action. See Barnes, 945 F.3d at 1122 (“it is clear that [movant] has

a financial interest in the proceeding that is sufficient to satisfy the minimal burden we have

imposed for intervention as of right”); Utahns for Better Transp. v. U.S. Dep’t of Transp., 295

F.3d 1111, 1115 (10th Cir.2002) (“Furthermore, the Tenth Circuit has deemed the mere threat

of economic injury to be sufficient for granting intervention.”); San Juan Cty., Utah, 503 F.3d

at 1203 (“Although the intervenor cannot rely on an interest that is wholly remote and

speculative, the intervention may be based on an interest that is contingent upon the outcome

of the litigation.”). Again, Applied’s interests could be impaired if not allowed to intervene

because of the indemnity clause in the Master Service Agreement and Silver Creek’s

corresponding indemnity demand.

Inadequate Representation

       The final element remaining for intervention as a matter of right is that Applied’s

interests must not be adequately represented by any of the existing parties to the underlying

action. The burden of proving inadequate representation is minimal, requiring only a showing

that the current parties’ representation may be inadequate. Romero v. Bd. of Cty. Comm’rs for

the Cty. of Curry, 313 F.R.D. 133, 141 (D. N.M. 2016). Here, while both Applied and Silver

Creek will undoubtably try to defeat Plaintiff’s claims, and Plaintiff is trying to place sole

responsibility for the FLSA violations on Silver Creek, there is more than a mere possibility

that the interests may diverge and Applied’s interests may not be adequality represented. The

underlying factual basis of Plaintiff’s claims creates unique issues. Unlike other cases in which
                                                   7
        Case
        Case 2:20-cv-00200-CB
             2:19-cv-00241-ABJ Document
                                Document32-2 Filed 03/03/20
                                         30 Filed  03/30/20 Page
                                                            Page 88 of
                                                                    of 11
                                                                       11




a plaintiff alleges violations of the FLSA for actions of joint employers or against corporate

officers that exerted operational control, Plaintiff’s claims are directed at Silver Creek and does

not include or identify the entity, Applied, that hired him, paid him, directed his employment

duties, and so forth. This creates the distinct possibility that Plaintiff may have to make

allegations against both Applied and Silver Creek, and that Silver Creek and Applied may

point the proverbial finger at one another. Further, while joint and several liability of joint

employers would allow Plaintiff to recover fully from Silver Creek, the Master Service

Agreement between Applied and Silver Creek, along with the corresponding demand for

indemnity, creates a situation in which the current parties’ representation may be inadequate

as pertaining to Applied.

       Applied has sufficiently satisfied each of the four elements necessary for intervention

as of right under Rule 24(a)(2) of the Federal Rules of Civil Procedure. Therefore, the Court

grants Applied’s request to intervene as of right.

Permissive Intervention

       Even if Applied were unable to meet the necessary requirements for intervention as of

right, it is entitled to intervene permissively under Rule 24(b) of the Federal Rules of Civil

Procedure. Rule 24(b) allows for permissive intervention when: the motion to intervene is

timely made; the movant’s claim or defense and the underlying action share a common

question of law or fact; and where intervention will not cause undue prejudice or unduly delay

to any of the existing parties. FED. R. CIV. P. 24(b); Romero, 313 F.R.D. at 147.

       As already discussed, Applied’s Motion to Intervene is timely. Next, the Court finds

that allowing intervention will not cause any of the existing parties undue delay or undue

prejudice. First, this case is in its infancy with no answer yet being filed, no trial schedule,
                                                     8
        Case
        Case 2:20-cv-00200-CB
             2:19-cv-00241-ABJ Document
                                Document32-2 Filed 03/03/20
                                         30 Filed  03/30/20 Page
                                                            Page 99 of
                                                                    of 11
                                                                       11




and no real discovery yet taking place. While Plaintiff claims he will be prejudiced by

Applied’s attempt to bolster the cause for Silver Creek to compel arbitration in this case, the

Court finds the argumetns surrounding any attempt by Silver Creek or Applied to compel

arbitration is a separate issue that will not be addressed in regard to the instant Motion to

Intervene. While the briefing in this matter discusses the arbitration agreement between

Plaintiff and Applied, the Court has not considered the agreement for purposes of Applied’s

request to intervene. Therefore, the Court finds allowing Applied to intervene would not cause

any undue prejudice because Plaintiff will have every opportunity to address the merits of his

claims in regard to Silver Creek. Further, Silver Creek’s pending Motion to Dismiss and

Compel Arbitration [Doc. 14] raises the issue of the arbitration agreement between Plaintiff

and Applied, already placing the issue squarely before the trial court.

       Next, Applied shares a common defense and common question of law and fact with the

underlying suit. Plaintiff’s claims are based in Silver Creek’s alleged wrongful classification

of Plaintiff as overtime exempt and for failure to pay overtime as required under the FLSA.

See FED. R. CIV. P. 24(b)(1)(B)(a court may permit intervention when a movant “has a claim

or defense that shares with the main action a common question of law or fact”). It stands to

reason that the arrangement between all three players, Plaintiff, Silver Creek, and Applied,

have a direct impact and bearing on the underlying claim. Plaintiff was hired, paid, and told

when and where to report for duty by Applied. Silver Creek had a contract with Applied

wherein Applied was to provide services, and those services included work performed by

Plaintiff. Plaintiff argues Applied’s actions and classification of Plaintiff as overtime exempt

under the FLSA have no bearing on Silver Creek’s independent duty to follow the FLSA and

make its own classification and pay overtime. The Court is not persuaded by this argument as
                                                   9
       Case
       Case 2:20-cv-00200-CB
            2:19-cv-00241-ABJ Document
                               Document32-2 Filed 03/03/20
                                        30 Filed  03/30/20 Page
                                                           Page 10
                                                                10 of
                                                                   of 11
                                                                      11




the finder of fact will ultimately have to look at Plaintiff’s complete employment arrangement

and how the differing parties interacted with each other and independently. Resolution of

Plaintiff’s claims against Silver Creek could also have legal implications against Applied

regarding its present and any future classification of its employees under the FLSA as well as

impacting its agreements with its customers.

       Lastly, the Court finds none of the existing parties will adequately represent Applied’s

interests as discussed above, and finds that allowing Applied to intervene adds value and

significantly advances the full and complete development of the factual and legal issues raised

in the underlying action. See United States v. N. Colo Water Conservancy Dist., 251 F.R.D.

590, 601 (D. Colo. 2008) “(In deciding on a motion for permissive intervention, a court will

consider whether the movant’s input is likely to make a significant and useful contribution to

the development of the underlying factual and legal issues or, alternatively, is likely to be

counterproductive.).” Therefore, even if intervention as of right were not appropriate in this

situation, all factors and considerations support Applied’s request for permissive intervention

and the Court would exercise its discretion and grant Applied permissive intervention under

Rule 24(b). Payne v. Tri-State Careflight, LLC, 322 F.R.D. 647, 663 (D.N.M. 2017) (stating

courts possess broad discretion in determining whether to grant permissive intervention).

                                         CONCLUSION

       Applied’s Motion to intervene is granted based upon the reasoning set forth above. The

Court is in no way making a blanket statement there will always be a sufficient interest that

could be impaired or impeded where an employee files suit against only one employer when

the possibility of joint employers is present. Rather, the Court’s ruling is narrowly tailored to

the facts and circumstances of this case as described above. The Clerk of Court shall amend
                                                  10
          Case
          Case 2:20-cv-00200-CB
               2:19-cv-00241-ABJ Document
                                  Document32-2 Filed 03/03/20
                                           30 Filed  03/30/20 Page
                                                              Page 11
                                                                   11 of
                                                                      of 11
                                                                         11




the caption in this case identifying Applied Consultants, Inc. as Intervenor-Defendant in this

action.

          NOW, THEREFORE, IT IS ORDERED Movant Applied Consultants, Inc’s Motion to

Intervene [Doc. 18] is GRANTED.

          IT IS FURTHER ORDERED the Clerk of Court shall amend the caption in this case

identifying Applied Consultants, Inc. as Intervenor-Defendant
                                                 or-Defendantt iin
                                                                 n tthis
                                                                     his action.

          Dated this 3rd day of March, 2020.

_______
                                                    Kelly H.
                                                          H Rankin
                                                             Rankiin
                                                    U.S. Magistrate Judge




                                                   11
